DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/19/2020 has been entered. Claims 1-2, 5, 8-11, 15, 17, 23, 27, 32, and 38 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claim 23 of “the neck has a length measured along the central longitudinal axis of about 0.5 to 1.5 inches” is indefinite because the term about is defined to mean “reasonably close to; almost; near.” Applicant’s specification does not provide a definition for the term and it is unclear what values applicant considers to be “about 0.5 to 1.5 inches.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 10-11, 15, 17, 23, 27, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (U.S. P.G.-Pub. No. 2004/0147346 A1) in view of Gibbons (4553753), Brodie (6248031), and Garvey (7070524).

 	Regarding claim 1, Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into a hollow end of a sports stick comprising a shaft having a central longitudinal axis (80), a head (Fig. 8D, Part No. 100) at one end of the shaft (80), and an outer surface, the knob (10) comprising a central longitudinal axis (28) (Para. 0028) that is coincident with the central longitudinal axis of the shaft (See figure 8A-8D), a tang (16) (Para. 0025) and tang end for insertion into the hollow end of the sports stick (See figures 8A-8B), a grip (18) having a neck region (Fig. 2, art No. 22), a flange region 
 	It is noted that the prior art of Casasanta discloses using different shaped handles/grips in addition to the handles/grips disclosed in the figures. Casasanta (Para. 0039) discloses: “occasionally, the user may desire to remove the grip 10 from the shaft 80. For example, normal wear and tear, the sport stick may break, the user's hands may grow in size, or the user may desire a differently shaped grip or grip color.” Casasanta (Para. 0040) discloses: “a grip constructed according to the principles of the invention can be constructed in an assortment of colors, and in a variety of distinctive ergonomic styles; that is, the color, shape, and dimensions of each grip can be customized to satisfy a particular player's taste and physical requirements (e.g., the size of hands and gloves, if worn), and the type of sport played (street hockey, ice hockey, field hockey, floor hockey, lacrosse, etc).”
 	The examiner notes that the prior art is fully capable of meeting the functional limitations in claim 1 regarding placement of hands since the applied prior art shows the structure which is fully capable of meeting the functional limitations as claimed. 
 	Casasanta does not teach the grip end having a planar bottom surface distal to the tang, the gripping surface of the neck region being equidistant from the central longitudinal axis along the length of the neck, and the gripping surface of the neck region and the outer surface of the sports stick combine to form a smooth continuous gripping surface between the sports stick and the grip.

 	Brodie (Figures 1-19) teaches the gripping surface of the neck region (Fig. 2-3, Part No. 36) being equidistant from the central longitudinal axis (Fig. 2-3, Part No. 49) along the length of the neck (Col. 4, Lines 5-35).
	Garvey (Figures 1-5) teaches the gripping surface of the neck region (Fig. 1-2, Part No. 26) and the outer surface of the sports stick (12) combine to form a smooth continuous gripping surface between the sports stick and the grip (See figure 1-2) (Col. 2, Lines 54-59).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the grip end having a planar bottom surface as taught by Gibbons as a means of simple substitution of one known element (a sports stick knob having a curved bottom surface) for another (a sports stick knob having a planar bottom surface) to obtain predictable results (a sports stick knob used with a sports stick that provides an improved grip that permits safer, yet more efficient use of the stick, and provides a mechanical advantage to improve the velocity at which a projectile/ball can be driven with the sports stick) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Gibbons: Col. 1, Lines 66-68 and Col. 2, Lines 1-6), to provide Casasanta with the gripping surface of the neck region being equidistant from the central longitudinal axis along the length of the neck as taught by Brodie as a means simple substitution of one known element (the curved handle grip disclosed by Casanova) for another (the straight handle grip disclosed by Brodie) to obtain predictable results (a handle grip configured to be KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and also as a means of changing the shape of the curved handle grip disclosed by Casanova to the straight handle grip disclosed by Brodie (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and to provide Casasanta with a smooth continuous gripping surface between the sports stick and the grip as taught by Garvey as a means of providing a knob inserted in a sports stick where the knob and sports stick are flush with each other (Garvey: Col. 2, Lines 54-59).



















    PNG
    media_image1.png
    1490
    991
    media_image1.png
    Greyscale

Figure 1: Casasanta Reference


 	The modified Casasanta does not teach a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) at least 2:1, respectively; or (ii) at least 3:1, respectively, or (iii) at least 5:1, respectively.  
 	The examiner notes that the prior art of Casasanta teaches a knob that inherently has a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region (though specific values are not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Casasanta is the claim recitation of “a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) at least 2:1, respectively; or (ii) at least 3:1, respectively, or (iii) at least 5:1, respectively.” Modifying the prior art of Casasanta to provide for a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is at least 2:1 respectively amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with a ratio of the radius of curvature of the ventral cantle region to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
2PATENT GPL2265.1 US (0386920)  
  
	Regarding claim 5, the modified Casasanta (Figures 1-8) teaches the radius of curvature of the ventral cantle region being greater than the radius of curvature of the dorsal cantle region (See figure 1 of this document), the knob inherently having a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region (though specific values are not disclosed). 
 	The modified Casasanta does not teach a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) less than 20:1; or (ii) less than 15:1; or (iii) less than 10:1.  
	The examiner notes that the prior art of Casasanta teaches a knob that inherently has a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region (though specific values are not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Casasanta is the claim recitation of “a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) less than 20:1; or (ii) less than 15:1; or (iii) less than 10:1.” Modifying the prior art of Casasanta to provide for a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is less than 20:1 amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is less than 20:1 as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 8, the modified Casasanta (Figures 1-8) teaches the imaginary sagittal plane bisects each of the dorsal and the ventral cantle regions (See figures 1 of Casasanta) into symmetrical halves, respectively and the imaginary coronal plane intersects with the imaginary sagittal plane at the central longitudinal axis in a center of the planar bottom surface.  


	Regarding claim 10, the modified Casasanta (Figures 1-8) teaches the ventral cantle region smoothly transitions about the central longitudinal axis to the dorsal cantle region (See figure 1 of this document).  



 	The modified Casasanta does not teach the grip end has a circumference that (i) is at least 110% of the circumference of the neck; or (ii) at 3PATENTGPL2265.1 US (0386920)least 150% of the circumference of the neck; or (iii) at least 200% of the circumference of the neck; or (iv) at least 300% of the circumference of the neck.  
	The examiner notes that the prior art of Casasanta teaches a grip end that inherently has a circumference and a neck that inherently has a circumference (though specific values are not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Casasanta is the claim recitation of “the grip end has a circumference that (i) is at least 110% of the circumference of the neck; or (ii) at 3PATENTGPL2265.1 US (0386920)least 150% of the circumference of the neck; or (iii) at least 200% of the circumference of the neck; or (iv) at least 300% of the circumference of the neck.” Modifying the prior art of Casasanta to provide for the grip end has a circumference that is at least 110% of the circumference of the neck amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the grip end has a circumference that is at least 110% of the circumference of the neck as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 15, the modified Casasanta (Figures 1-8) teaches a tang (16) that inherently has a length (though specific values are not disclosed). 
 	The modified Casasanta does not teach the tang has a length measured along the central longitudinal axis of 2 to 3 inches, and wherein the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang and toward the longitudinal central axis to allow for easier initial guided insertion of the tang into the hollow end of the stick.  
	The examiner notes that the prior art of Casasanta teaches a tang (16) that inherently has a length (though specific values are not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Casasanta is the claim recitation of “the tang has a length measured along the central longitudinal axis of 2 to about 3 inches.” Modifying the prior art of Casasanta to provide for the tang has a length measured along the central longitudinal axis of about 2 to about 12 inches amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the tang has a length measured along the central longitudinal axis of 2 to 3 inches as a means of finding optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Gibbons (Figures 1-8) teaches the tang (Fig. 1, Part No. 12) has an end that is beveled at an angle (though a specific value of the angle is not disclosed) from the longitudinal sides of the tang and toward the longitudinal central axis to allow for easier initial guided insertion of the tang into the hollow end of the stick.
	The examiner notes that the prior art of Gibbons teaches a tang (Fig. 1, Part No. 12) that has an end that is beveled at an angle (though a specific value of the angle is not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Gibbons is the claim recitation of “the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang.” Modifying the prior art of Gibbons to provide for the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Gibbons with the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to of ordinary skill in the art at the effective filing daft of the claimed invention to provide the modified Casasanta with the tang has an end 0 to 600 from the longitudinal sides of the tang as a means of changing the shape of the end of the tang according to the design choice of one of ordinary skill in the art (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of suing known work in one field of endeavor (a knob for a sports stick) prompting variations of it (the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 17, the modified Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into the hollow end of a sports stick, the knob comprising a grip (18), a knob (10), and a tang (16) each of which inherently has a respective length as measured along central longitudinal axis (28) (though specific values are not provided). 
 	The modified Casasanta does not teach the grip has a length, as measured along the central longitudinal axis, that is 40% to 60% of the length of the knob and the tang has a complementary length, as measured along the central longitudinal axis, that is 60% to 40% of the length of the knob.  
	The examiner notes that the prior art of Casasanta teaches a grip (18), a knob (10), and a tang (16) each of which inherently has a respective length as measured along central longitudinal axis (28) (though specific values are not provided). The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the grip has a length, as measured along the central longitudinal axis, that is 40% to 60% of the length of the knob and the tang has a complementary length, as measured along the central longitudinal axis, that is 60% to 40% of the length of the knob as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 23, the modified Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into the hollow end of a sports stick, the knob 
 	The modified Casasanta does not teach the neck has a length measured along the central longitudinal axis of about 0.5 to 1.5 inches.  
	The examiner notes that the prior art of Casasanta teaches a neck which inherently has a length as measured along the central longitudinal axis (though specific values are not provided). The examiner notes that the difference between the claimed apparatus and the prior art of Casasanta is the claim recitation of “the neck has a length measured along the central longitudinal axis of about 0.5 to 1.5 inches.” Modifying the prior art of Casasanta to provide for the neck has a length measured along the central longitudinal axis of about 0.5 to 1.5 inches amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the neck has a length measured along the central longitudinal axis of about 0.5 to 1.5 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

  
	Regarding claim 27, the modified Casasanta (Figures 1-8) teaches i) the knob (10) comprises a ceramic, metal, polymer, composite, wood or a composite or laminate 


	Regarding claim 32, the modified Casasanta (Figures 1-8) teaches a combination of a hockey stick and a knob, the knob corresponding to the knob of claim 1 and being inserted into a5PATENTGPL2265.1 US (0386920) hollow end of the hockey stick wherein the ventral cantle region of knob is on the same side of the hockey stick as a blade of the hockey stick (Fig. 8A-8D).  


	Regarding claim 38, the modified Casasanta (Figures 1-8) teaches the knob is securely affixed to the sports stick, by welding, screws, nails, staples, glue, adhesive, heat-activated glue, or epoxy (Para. 0037).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casasanta in view of Garvey (7070524), Gibbons (4553753), and Brodie (6248031).

	Regarding claim 9, Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into a hollow end of a sports stick comprising a shaft (80) having a first thickness (Para. 0024), a central longitudinal axis, a head (Fig. 8D, Part No. 100) at one end of the shaft, a gripping end at an opposing end thereof, and an outer surface, the knob comprising a central longitudinal axis (28), a neck (26, 42) having  an outer 
	It is noted that the prior art of Casasanta discloses using different shaped handles/grips in addition to the handles/grips disclosed in the figures. Casasanta (Para. 0039) discloses: “occasionally, the user may desire to remove the grip 10 from the shaft 80. For example, normal wear and tear, the sport stick may break, the user's hands may grow in size, or the user may desire a differently shaped grip or grip color.” Casasanta (Para. 0040) discloses: “a grip constructed according to the principles of the invention can be constructed in an assortment of colors, and in a variety of distinctive ergonomic styles; that is, the color, shape, and dimensions of each grip can be customized to satisfy a particular player's taste and physical requirements (e.g., the size of hands and gloves, if worn), and the type of sport played (street hockey, ice hockey, field hockey, floor hockey, lacrosse, etc).”
 	Casasanta does not teach a smooth transition between the outer surface of the neck and the outer surface of the sports stick, the grip comprising a grip end having a planar bottom surface distal to the tang, the neck extending from the step to the dorsal cantle region and the ventral cantle region with the outer surface of the neck being equidistant from the central longitudinal axis along the length of the neck.
	Garvey (Figures 1-5) teaches a smooth transition between the outer surface of the neck (Fig. 1-2, Part No. 26) and the outer surface of the sports stick (12) (See figure 1-2) (Col. 2, Lines 54-59).
	Gibbons (Figures 1-8) teaches the grip comprising a grip end having a planar bottom surface (40) (Col. 4, Lines 44-51) distal to the tang.
	Brodie (Figures 1-19) teaches the neck (Fig. 2-3, Part No. 36) extending from the step (Fig. 2, Part No. 32) to the dorsal cantle region and the ventral cantle region with the outer surface of the neck (36) being equidistant from the central longitudinal axis (Fig. 2-3, Part No. 49) along the length of the neck (Col. 4, Lines 5-35).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Gibbons: Col. 1, Lines 66-68 and Col. 2, Lines 1-6), and to provide Casasanta with the outer surface of the neck being equidistant from the central longitudinal axis along the length of the neck as taught by Brodie as a means simple substitution of one known element (the curved handle grip disclosed by Casanova) for another (the straight handle grip disclosed by Brodie) to obtain predictable results (a handle grip configured to be inserted in a shaft of a sports stick and having a grip portion to be grasped by a user) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and also as a means of changing the shape of the curved handle grip disclosed by Casanova to the straight handle grip disclosed by Brodie (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 8-11, 15, 17, 23, 27, 32, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711